COURT OF APPEAL, FIRST CIRCUIT
                                               STATE OF LOUISIANA




RE:   Docket Number    2021 -CA -1453



Lift Louisiana and Laura Fine, on behalf of herself and her
clients


                      Versus - -
                                                                     19th Judicial District Court
State of Louisiana                                                   Case #:   710153
                                                                     East Baton Rouge Parish




On Application for Rehearing filed on   06/ 17/ 2022 by Lift Louisiana and Laura Fine, on behalf of herself and

Rehearing       Dv-rt,jY f--
                           v::




                                                                                  J/ Michhaell McDonald




                                                                                  Walter I. Lani        I




                                                                                  Eliztig7eTh   Wolfe




Rodd Naquin, Clerk